DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/30/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al., (hereinafter Gao), U.S. Publication No. 2021/0306123.

As per claim 1, Gao discloses a method for wireless communication at a user equipment (UE) [fig. 2, 6, paragraphs 0035, 0086, a method for wireless communication at a user equipment (communication network 200 also includes a terminal device 230 served by the network device 210; method 600 at the terminal device 230)], comprising: 
receiving, from a base station [fig. 2, paragraphs 0025, 0035, base station (network device 210)], a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated [fig. 2, 3, 6, paragraphs 0044, 0045, 0047, 0096, receiving, from a base station, a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated (SRS configuration may indicate at least one SRS resource set including one or more SRS resources for SRS transmission; UL data will be transmitted from the terminal device 230 to the network device 210 based on the at least one SRS resource)]; 
receiving, from the base station, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE [fig. 2, 3, 6, paragraphs 0029, 0050, 0063, receiving, from the base station, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE (network device 210 may transmit (320) DCI to trigger SRS transmission over the configured at least one SRS resource set)]; 
determining, based at least in part on the first control information communication and the control information configuration, whether one or two sounding reference signal resource sets are associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, determining, based at least in part on the first control information communication and the control information configuration, whether one or two sounding reference signal resource sets are associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)]; and 
transmitting the first uplink communication to the base station based at least in part on the determining [fig. 2, 3, 6, paragraphs 0045, 0054, 0056, 0061, 0073, transmitting the first uplink communication to the base station based at least in part on the determining (terminal device 230 may be indicated to transmit PUSCH based on at least one of the first and second groups of SRS resources)].

As per claim 2, Gao discloses the method of claim 1, wherein the control information field further indicates a number of sounding reference signal resources to be associated with the first uplink communication [table 1, paragraphs 0043, 0047, 0066, 0108, wherein the control information field further indicates a number of sounding reference signal resources to be associated with the first uplink communication (number of SRS resources included in the plurality of SRS resources)], and wherein the determining further comprises: 
determining, based at least in part on the first control information communication and the control information configuration, the number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, determining, based at least in part on the first control information communication and the control information configuration, the number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)].

As per claim 3, Gao discloses the method of claim 1, wherein the determining further comprises: 
determining, based at least in part on a first bit of the first control information communication, whether one or two sounding reference signal resource sets are associated with the first uplink communication, and wherein the control information field includes a set of bits that indicate a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, determining, based at least in part on a first bit of the first control information communication, whether one or two sounding reference signal resource sets are associated with the first uplink communication, and wherein the control information field includes a set of bits that indicate a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)].

As per claim 4, Gao discloses the method of claim 3, 
wherein the first bit is an initial bit of the control information field, or is in a separate field in the first control information communication [table 1, paragraphs 0029, 0043, 0070, 0080, 0082, wherein the first bit is an initial bit of the control information field, or is in a separate field in the first control information communication (field in the DCI (SRS resource indicator (SRI)) may indicate to the terminal device one or more SRS resource to be used for PUSCH transmission)].

As per claim 5, Gao discloses the method of claim 3, 
wherein the set of bits includes a maximum of a first number of bits or a second number of bits, the first number of bits determined based at least in part on a first maximum rank when one sounding reference signal resource set is associated with the first uplink communication, and the second number of bits determined based at least in part on a second maximum rank when two sounding reference signal resource sets are associated with the first uplink communication [table 1, paragraphs 0047, 0048, 0067, 0069, 0076, wherein the set of bits includes a maximum of a first number of bits or a second number of bits, the first number of bits determined based at least in part on a first maximum rank when one sounding reference signal resource set is associated with the first uplink communication (maximum number of supported layers for PUSCH transmission), and the second number of bits determined based at least in part on a second maximum rank when two sounding reference signal resource sets are associated with the first uplink communication (two SRS resource sets)].

As per claim 6, Gao discloses the method of claim 5, 	
wherein the second maximum rank is less than the first maximum rank [paragraphs 0069, 0076, wherein the second maximum rank is less than the first maximum rank (maximum number of supported layers for PUSCH transmission)].

As per claim 7, Gao discloses the method of claim 5, 
wherein the second maximum rank is a fixed value or a configured value that is provided with the control information configuration [paragraphs 0029, 0044, 0061 0071, wherein the second maximum rank is a configured value that is provided with the control information configuration (configured with at least one SRS resource set by a network device)].

As per claim 8, Gao discloses the method of claim 7, 
wherein the configured value of the second maximum rank is based at least in part on a capability of the UE that is transmitted to the base station [paragraphs 0044, 0068, 0075, 0084, wherein the configured value of the second maximum rank is based at least in part on a capability of the UE that is transmitted to the base station (possible values are applicable to the terminal device 230; terminal device 230 can measure the RS associated with the SRS)].

As per claim 9, Gao discloses the method of claim 5, 
wherein zero-padding is used in the set of bits when a number of bits necessary to indicate a rank of the one or two sounding reference signal resource sets is less than a total number of bits of the set of bits [paragraphs 0054, 0068, 0070, 0076, wherein zero-padding is used in the set of bits when a number of bits necessary to indicate a rank of the one or two sounding reference signal resource sets is less than a total number of bits of the set of bits (SRS resource set may include K SRS resources in total)].

As per claim 10, Gao discloses the method of claim 5, 
wherein the first number of bits is determined based at least in part on a first sounding reference signal resource set having a different number of sounding reference signal resources than a second sounding reference signal resource set [paragraphs 0050, 0060, 0061, 0066, 0094, wherein the first number of bits is determined based at least in part on a first sounding reference signal resource set having a different number of sounding reference signal resources than a second sounding reference signal resource set (first SRS configuration and the second SRS configuration may be associated with different SRS time and/or frequency resources; first SRS configuration is different from the second SRS configuration)].

As per claim 11, Gao discloses the method of claim 10, 
wherein the first number of bits is associated with the first sounding reference signal resource set [paragraphs 0047, 0066, 0108, wherein the first number of bits is associated with the first sounding reference signal resource set (SRS resource by determining the number of bits for indicating the at least one SRS resource based on at least one of the following: the number of SRS resources included in the plurality of SRS resources)].

As per claim 12, Gao discloses the method of claim 10, 
wherein the first number of bits is associated with either the first sounding reference signal resource set or the second sounding reference signal resource set, and a separate bit in the control information field provides an indication of which of the first sounding reference signal resource set or the second sounding reference signal resource set is associated with the first uplink communication [paragraphs 0048, 0052, 0055, 0057, 0059, 0061, 0075, wherein the first number of bits is associated with either the first sounding reference signal resource set or the second sounding reference signal resource set, and a separate bit in the control information field provides an indication of which of the first sounding reference signal resource set or the second sounding reference signal resource set is associated with the first uplink communication (first subset of SRS resources or the first SRS resource set may also be referred to as a “first group of SRS resources”, while the second subset of SRS resources or the second SRS resource set may also be referred to as a “second group of SRS resources”)].

As per claim 13, Gao discloses the method of claim 5, 
wherein the second number of bits is associated with both a first sounding reference signal resource set and a second sounding reference signal resource set, and a first subset of the second number of bits indicates one or more sounding reference signal resources within the first sounding reference signal resource set and a second subset of the second number of bits indicates one or more sounding reference signal resources within the second sounding reference signal resource set [paragraphs 0047, 0048, 0066, 0069, 0076, 0108, wherein the second number of bits is associated with both a first sounding reference signal resource set and a second sounding reference signal resource set, and a first subset of the second number of bits indicates one or more sounding reference signal resources within the first sounding reference signal resource set and a second subset of the second number of bits indicates one or more sounding reference signal resources within the second sounding reference signal resource set (determine the number of bits to be used for the SRI based on at least one of the following: the number of SRS resources included in the plurality of SRS resources)].

As per claim 14, Gao discloses the method of claim 5, 
wherein the second number of bits is associated with both a first sounding reference signal resource set and a second sounding reference signal resource set, and provides a joint indication of one or more sounding reference signal resources within each sounding reference signal resource set based on a same number of layers associated with each sounding reference signal resource set [table 1, paragraphs 0047, 0048, 0067, 0069, 0076, wherein the second number of bits is associated with both a first sounding reference signal resource set and a second sounding reference signal resource set, and provides a joint indication of one or more sounding reference signal resources within each sounding reference signal resource set based on a same number of layers associated with each sounding reference signal resource set (maximum number of supported layers for PUSCH transmission)].

As per claim 15, Gao discloses the method of claim 1, wherein the determining further comprises: 
decoding the control information field to identify a set of bits [paragraphs 0029, 0043, 0061-0064, 0076, decoding the control information field to identify a set of bits (DCI may include a SRS resource indicator (SRI) for indicating the determined at least one SRS resource)]; and 
identifying, based at least in part on a mapping for the set of bits, a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication [table 1, 2, paragraphs 0067, 0068, 0070, identifying, based at least in part on a mapping for the set of bits, a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication (all of the possible values (that is, 0, 1, 2 and 3) as shown in Table 1 are applicable to the terminal device 230)].

As per claim 16, Gao discloses the method of claim 15, 
wherein a first sounding reference signal resource set is ordered ahead of a second sounding reference signal resource set [paragraphs 0041, 0061, 0095, 0106, wherein a first sounding reference signal resource set is ordered ahead of a second sounding reference signal resource set (SRS sequence generation)], and the quantity of bits that are included in the control information field is determined as a sum of a first number of possibilities to indicate a first number of sounding reference signal resources associated with the first sounding reference signal resource set when a single sounding reference signal resource set is associated with the first uplink communication, and a second number of possibilities to indicate a second number of sounding reference signal resources associated with both the first and the second sounding reference signal resource set when both the first sounding reference signal resource set and the second sounding reference signal resource set are associated with the first uplink communication [paragraphs 0054, 0055, 0064, 0071, 0075, 0080, 0082, the quantity of bits that are included in the control information field is determined as a sum of a first number of possibilities to indicate a first number of sounding reference signal resources associated with the first sounding reference signal resource set when a single sounding reference signal resource set is associated with the first uplink communication, and a second number of possibilities to indicate a second number of sounding reference signal resources associated with both the first and the second sounding reference signal resource set when both the first sounding reference signal resource set and the second sounding reference signal resource set are associated with the first uplink communication (configured at least one SRS resource set may include K SRS resources; terminal device 230 may determine a pre-coder for M SRS resources based on the first CSI-RS resource and another pre-coder for N SRS resources based on the second CSI-RS resource, where M+N=K)].

As per claim 17, Gao discloses the method of claim 15, wherein: 
a first sounding reference signal resource set or a second sounding reference signal resource set is ordered as an initial sounding reference signal resource set [paragraphs 0041, 0061, 0095, 0106, a first sounding reference signal resource set or a second sounding reference signal resource set is ordered as an initial sounding reference signal resource set (SRS sequence generation)]; and 
the quantity of bits that are included in the control information field is determined as a sum of a first number of possibilities to indicate a first number of sounding reference signal resources associated with the initial sounding reference signal resource set when a single sounding reference signal resource set is associated with the first uplink communication, and a second number of possibilities to indicate a second number of sounding reference signal resources associated with both the first and the second sounding reference signal resource set when a both the first sounding reference signal resource set and the second sounding reference signal resource set are associated with the first uplink communication [paragraphs 0054, 0055, 0064, 0071, 0075, 0080, 0082, the quantity of bits that are included in the control information field is determined as a sum of a first number of possibilities to indicate a first number of sounding reference signal resources associated with the initial sounding reference signal resource set when a single sounding reference signal resource set is associated with the first uplink communication, and a second number of possibilities to indicate a second number of sounding reference signal resources associated with both the first and the second sounding reference signal resource set when a both the first sounding reference signal resource set and the second sounding reference signal resource set are associated with the first uplink communication (configured at least one SRS resource set may include K SRS resources; terminal device 230 may determine a pre-coder for M SRS resources based on the first CSI-RS resource and another pre-coder for N SRS resources based on the second CSI-RS resource, where M+N=K)].

As per claim 18, Gao discloses the method of claim 15, 
wherein different bit values of the control information field are mapped to different possibilities of the number of sounding reference signal resources that are associated with the first uplink communication [paragraphs 0041, 0061, 0095, 0106, wherein different bit values of the control information field are mapped to different possibilities of the number of sounding reference signal resources that are associated with the first uplink communication (SRS sequence generation)].

As per claim 19, Gao discloses a method for wireless communication at a base station [fig. 2, 7, paragraphs 0035, 0086, a method for wireless communication at a base station (communication network 200 also includes a terminal device 230 served by the network device 210; method 700 can be implemented at the network device 210)], comprising: 
transmitting, to a user equipment (UE) [fig. 3, paragraphs 0035, 0041, 0076, a user equipment (terminal device 230)], a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated [fig. 2, 3, 6, paragraphs 0044, 0045, 0047, 0096, transmitting, to a user equipment (UE), a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated (SRS configuration may indicate at least one SRS resource set including one or more SRS resources for SRS transmission; UL data will be transmitted from the terminal device 230 to the network device 210 based on the at least one SRS resource)]; 
determining whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, determining whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)]; 
transmitting, to the UE, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE [fig. 2, 3, 6, paragraphs 0029, 0050, 0063, transmitting, to the UE, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE (network device 210 may transmit (320) DCI to trigger SRS transmission over the configured at least one SRS resource set)] and indicates whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, indicates whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)]; and 
receiving the first uplink communication from the UE based at least in part on the first control information communication [fig. 2, 3, 6, paragraphs 0045, 0054, 0056, 0061, 0073, receiving the first uplink communication from the UE based at least in part on the first control information communication (terminal device 230 may be indicated to transmit PUSCH based on at least one of the first and second groups of SRS resources)].

As per claim 20, Gao discloses the method of claim 19, 
wherein the control information field further indicates a number of sounding reference signal resources to be associated with the first uplink communication [table 1, paragraphs 0043, 0047, 0066, 0108, wherein the control information field further indicates a number of sounding reference signal resources to be associated with the first uplink communication (number of SRS resources included in the plurality of SRS resources)].

As per claim 21, Gao discloses the method of claim 19, 
wherein a first bit of the first control information communication indicates whether one or two sounding reference signal resource sets are associated with the first uplink communication, and wherein the control information field includes a set of bits that indicate a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, wherein a first bit of the first control information communication indicates whether one or two sounding reference signal resource sets are associated with the first uplink communication, and wherein the control information field includes a set of bits that indicate a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)].

As per claim 22, Gao discloses the method of claim 21, 
wherein the first bit is an initial bit of the control information field, or is in a separate field in the first control information communication  [table 1, paragraphs 0029, 0043, 0070, 0080, 0082, wherein the first bit is an initial bit of the control information field, or is in a separate field in the first control information communication (field in the DCI (SRS resource indicator (SRI)) may indicate to the terminal device one or more SRS resource to be used for PUSCH transmission)].

As per claim 23, Gao discloses the method of claim 21, 
wherein the set of bits includes a maximum of a first number of bits or a second number of bits, the first number of bits determined based at least in part on a first maximum rank when one sounding reference signal resource set is associated with the first uplink communication, and the second number of bits determined based at least in part on a second maximum rank when two sounding reference signal resource sets are associated with the first uplink communication [table 1, paragraphs 0047, 0048, 0067, 0069, 0076, wherein the set of bits includes a maximum of a first number of bits or a second number of bits, the first number of bits determined based at least in part on a first maximum rank when one sounding reference signal resource set is associated with the first uplink communication (maximum number of supported layers for PUSCH transmission), and the second number of bits determined based at least in part on a second maximum rank when two sounding reference signal resource sets are associated with the first uplink communication (two SRS resource sets)].

As per claim 24, Gao discloses the method of claim 23, 
wherein the second maximum rank is less than the first maximum rank [paragraphs 0069, 0076, wherein the second maximum rank is less than the first maximum rank (maximum number of supported layers for PUSCH transmission)].

As per claim 25, Gao discloses the method of claim 23, 
wherein the second maximum rank is a fixed value or a configured value that is provided with the control information configuration [paragraphs 0029, 0044, 0061 0071, wherein the second maximum rank is a configured value that is provided with the control information configuration (configured with at least one SRS resource set by a network device)].

As per claim 26, Gao discloses the method of claim 25,	
wherein the configured value of the second maximum rank is based at least in part on a capability of the UE that is transmitted to the base station [paragraphs 0044, 0068, 0075, 0084, wherein the configured value of the second maximum rank is based at least in part on a capability of the UE that is transmitted to the base station (possible values are applicable to the terminal device 230; terminal device 230 can measure the RS associated with the SRS)].

As per claim 27, Gao discloses the method of claim 23, 
wherein zero-padding is used in the set of bits when a number of bits necessary to indicate a rank of the one or two sounding reference signal resource sets is less than a total number of bits of the set of bits [paragraphs 0054, 0068, 0070, 0076, wherein zero-padding is used in the set of bits when a number of bits necessary to indicate a rank of the one or two sounding reference signal resource sets is less than a total number of bits of the set of bits (SRS resource set may include K SRS resources in total)].

As per claim 28, Gao discloses the method of claim 19, further comprising: 
determining a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication [paragraphs 0029, 0043, 0061-0064, 0076, determining a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication (DCI may include a SRS resource indicator (SRI) for indicating the determined at least one SRS resource)]; 
identifying a mapping between a codepoint and the determined number of sounding reference signal resources, and wherein the control information field indicates the codepoint [table 1, 2, paragraphs 0067, 0068, 0070, identifying, based at least in part on a mapping for the set of bits, a number of sounding reference signal resources for each sounding reference signal resource set associated with the first uplink communication (all of the possible values (that is, 0, 1, 2 and 3) as shown in Table 1 are applicable to the terminal device 230)].

As per claim 29, Gao discloses an apparatus for wireless communication at a user equipment (UE) [fig. 2, 6, paragraphs 0035, 0086, an apparatus for wireless communication at a user equipment (communication network 200 also includes a terminal device 230 served by the network device 210)], comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor [fig. 8, paragraphs 0007, 0111-0113, a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor (device 800 includes a processor 810, a memory 820 coupled to the processor 810; program 830 is assumed to include program instructions that, when executed by the associated processor 810)] to cause the apparatus to: 
receive, from a base station [fig. 2, paragraphs 0025, 0035, base station (network device 210)], a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated [fig. 2, 3, 6, paragraphs 0044, 0045, 0047, 0096, receive, from a base station, a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated (SRS configuration may indicate at least one SRS resource set including one or more SRS resources for SRS transmission; UL data will be transmitted from the terminal device 230 to the network device 210 based on the at least one SRS resource)]; 
receive, from the base station, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE [fig. 2, 3, 6, paragraphs 0029, 0050, 0063, receive, from the base station, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE (network device 210 may transmit (320) DCI to trigger SRS transmission over the configured at least one SRS resource set)]; 
determine, based at least in part on the first control information communication and the control information configuration, whether one or two sounding reference signal resource sets are associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, determine, based at least in part on the first control information communication and the control information configuration, whether one or two sounding reference signal resource sets are associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)]; and 
transmit the first uplink communication to the base station based at least in part on the determining [fig. 2, 3, 6, paragraphs 0045, 0054, 0056, 0061, 0073, transmit the first uplink communication to the base station based at least in part on the determining (terminal device 230 may be indicated to transmit PUSCH based on at least one of the first and second groups of SRS resources)].

As per claim 30, Gao discloses an apparatus for wireless communication at a base station [fig. 2, 6, paragraphs 0035, 0086, an apparatus for wireless communication at a base station (communication network 200 also includes a terminal device 230 served by the network device 210)], comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor [fig. 8, paragraphs 0007, 0111-0113, a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor (device 800 includes a processor 810, a memory 820 coupled to the processor 810; program 830 is assumed to include program instructions that, when executed by the associated processor 810)] to cause the apparatus to: 
transmit, to a user equipment (UE) [fig. 3, paragraphs 0035, 0041, 0076, a user equipment (terminal device 230)], a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated [fig. 2, 3, 6, paragraphs 0044, 0045, 0047, 0096, transmit, to a user equipment (UE), a control information configuration that indicates a quantity of bits that are to be included in a control information field that indicates one or two sounding reference signal resource sets with which a first uplink communication is to be associated (SRS configuration may indicate at least one SRS resource set including one or more SRS resources for SRS transmission; UL data will be transmitted from the terminal device 230 to the network device 210 based on the at least one SRS resource)]; 
determine whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, determine whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)]; 
transmit, to the UE, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE [fig. 2, 3, 6, paragraphs 0029, 0050, 0063, transmit, to the UE, a first control information communication that includes the control information field and that schedules the first uplink communication for the UE (network device 210 may transmit (320) DCI to trigger SRS transmission over the configured at least one SRS resource set)] and indicates whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication [fig. 2, 3, 6, paragraphs 0029, 0043, 0051, 0054, 0073, indicates whether one sounding reference signal resource set or two sounding reference signal resource sets are associated with the first uplink communication (terminal device 230 can determine information for UL transmission based on DCI received from the network device 210)]; and 
receive the first uplink communication from the UE based at least in part on the first control information communication [fig. 2, 3, 6, paragraphs 0045, 0054, 0056, 0061, 0073, receiving the first uplink communication from the UE based at least in part on the first control information communication (terminal device 230 may be indicated to transmit PUSCH based on at least one of the first and second groups of SRS resources)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enescu et al., U.S. Publication No. 2018/0205440 discloses an enhanced SRS resource indication scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469